Citation Nr: 1046038	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1952 to September 1953.  Service in the Korean War is 
indicated by the record.  The Veteran is the recipient of the 
Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Nashville, Tennessee, which was chaired by 
the undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In an August 2009 Board decision, the claims were remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denials in a July 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus, which he contends are the result of 
combat noise exposure during his active military service.  As the 
resolution of these claims involves the application of similar 
facts to similar law, the issues will be handled together for the 
sake of economy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In August 2009, the Board remanded the case in order for the 
agency of original jurisdiction to obtain an additional VA 
medical nexus opinion.  The claims were then to be readjudicated.  

The record indicates that the VA medical nexus opinion was 
obtained in May 2010 and was subsequently associated with the 
Veteran's claims folder.  This will be discussed below.  As 
indicated above, a SSOC was issued in July 2010.  Accordingly, 
the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated June 2007.  
The VCAA letter indicated that in order for service connection to 
be granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship between 
the disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the June 2007 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claims.

The above-referenced VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough information 
about the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records that 
are not in the possession of a Federal department or agency."  
[Emphasis as in the original].  The June 2007 VCAA letter also 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please let us 
know.  If you have any evidence in your possession that pertains 
to your claim, please send it to us."  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the June 2007 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and symptoms 
of the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such as 
on-going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected disabilities.  
With respect to effective date, the June 2007 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes the Veteran's statements and VA and 
private treatment records.  

Additionally, as indicated above, the Veteran was most recently 
afforded a VA medical opinion in May 2010 as to his bilateral 
hearing loss and tinnitus claims.  The examination report 
reflects that the examiner interviewed and examined the Veteran, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion].  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative 
and, as indicated above, he testified at a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision as to the two 
issues on appeal.

Relevant law and regulations

Service connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when they are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996). Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that 
the 38 U.S.C.A. 
§ 1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends is due to 
his active military service.  See, e.g., the Veteran's notice of 
disagreement dated February 2008.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence or aggravation of disease or injury; and 
(3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
bilateral hearing loss and tinnitus, as is evidenced by the 
September 2007 VA audiology examination report.  Hickson element 
(1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the Board 
will address disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss.  Audiological 
testing conducted upon the Veteran's entrance into service in 
November 1952 and separation from service in August 1953 
demonstrated normal hearing.  Further, the record does not 
reflect medical evidence showing any manifestations of hearing 
loss during the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Indeed, the 
first documented complaint of hearing loss was in January 2006, 
over fifty years after the Veteran's release from active duty.  
See the VA treatment record dated January 2006.  Similarly, the 
record does not demonstrate that the Veteran was diagnosed with 
or treated for tinnitus during his military service.  
Accordingly, Hickson element (2) is not met with respect to 
disease as to either claim.

With respect to in-service injury, the Veteran has contended that 
he was exposed to acoustic trauma as a result of a grenade 
explosion during his military service.  See the July 2009 Board 
hearing transcript, pg. 10.  Service treatment records show that 
the Veteran was injured in a grenade explosion in July 1953.  
Accordingly, exposure to acoustic trauma is presumed.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  
Hickson element (2) is therefore satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record supports the conclusion that 
the Veteran's currently diagnosed bilateral hearing loss and 
tinnitus are not related to his military service to include the 
presumed acoustic trauma.  Specifically, in rendering his medical 
opinion as to the bilateral hearing loss claim, the May 2010 VA 
examiner concluded that "[t]here is no evidence of continuity of 
hearing problems since the time of the Veteran's military 
service.  There is no evidence in the service medical records of 
onset of hearing loss during the Veteran's military service, and 
by his own report, he did not begin to specifically notice 
hearing problems until about fifty years after military service.  
Therefore, the original opinion remains, that it is less likely 
as not that his current hearing loss began as a result of his 
military noise exposure."

Similarly, as to the tinnitus claim, the May 2010 VA examiner 
stated that, "[t]here is no evidence of continuity of presence 
of tinnitus since the time of his military service.  There is no 
evidence in the C-file of report of tinnitus, and by the 
Veteran's own report, the onset of the tinnitus occurred around 
1997, forty years after his military separation.  Therefore, the 
original opinion remains, that it is less likely as not that his 
tinnitus began as a result of his military noise exposure."

The May 2010 VA medical opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  
Moreover, the May 2010 VA opinion appears to be consistent with 
the Veteran's medical history, which is absent any indication of 
hearing loss until January 2006 and tinnitus until September 
1997.  

The Board has considered the application of Hensley v. Brown, 5 
Vet. App. 155 (1993), in that the May 2010 VA examiner 
specifically considered the absence of documented hearing loss or 
tinnitus in the Veteran's service treatment records.  Under 
Hensley, 38 C.F.R. § 3.385 does not preclude service connection 
for a current disability where hearing was within normal limits 
on audiometric testing at separation from service.  However, the 
Court in Hensley in no way held that service connection must be 
granted in the event of in-service noise exposure and a current 
hearing loss disability.  Rather, the Court has clearly indicated 
that, a medical opinion must be obtained in those circumstances.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

VA has in fact obtained a medical nexus opinion, the findings of 
which are consistent with the remainder of the evidence of 
record, or more accurately, the lack thereof.  The Veteran had no 
hearing related complaints in service.  Moreover, the VA examiner 
based his professional opinion on the record as a whole, to 
include the Veteran's separation examination and the lack of 
objective evidence of any hearing problems for decades following 
the Veteran's service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  Accordingly, the May 2010 VA medical 
opinion is not shown to be invalid or inadequate for rating 
purposes. 

The Board again notes that the provisions of 38 U.S.C.A. § 
1154(b) only provide an evidentiary presumption concerning events 
in service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms subsequent to 
service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well 
as Libertine, Gregory and Kessel, all supra.  Moreover, as noted 
above, the May 2010 examiner's opinion is consistent with the 
objective medical evidence of record or, specifically, the lack 
of hearing loss and tinnitus symptomatology for decades after 
separation from service.  

The Veteran has not submitted a medical opinion to contradict the 
conclusion of the May 2010 VA examiner.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claims.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed bilateral hearing loss 
and tinnitus are related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
and his representative in support of the claims are not competent 
medical evidence and do not serve to establish medical nexus.  

To the extent that the Veteran is contending that he has 
experienced hearing loss and tinnitus on a continuous basis since 
service, the Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b) as discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has experienced certain symptoms such as 
reduced hearing and ringing or 'chirping' in his ears.  See 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding 
that, "[a]s a layperson, an appellant is competent to provide 
information regarding visible, or otherwise observable symptoms 
of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. 
Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In regard to the Veteran's assertion of continuing 
symptomatology, the Board notes that the Veteran filed service 
connection claims in 1953 and 1996 and at no time made mention of 
hearing loss or tinnitus.  Critically, the Board does not find 
the Veteran's statements concerning continuing symptomatology to 
be credible in light of the utterly negative objective evidence 
for fifty years after service.  The fact that the clinical 
evidence record does not provide support for the Veteran's 
contentions that he experienced continuous hearing loss or 
tinnitus since service is highly probative evidence against the 
claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


